DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  The four categories of eligible subject matter includes a process, machine, manufacture, and/or a composition of matter of which a computer program product is neither.  As such, they fail to fall within a statutory category.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sugaberry (US Pub. No. 2018/0268015 A1).
In respect to Claim 1, Sugaberry teaches:
a method for data exploration, comprising the steps of: selecting a specified research indicator from an indicator library according to input information; (Sugaberry teaches [0020] locating object properties, wherein location of object properties is data exploration.  Sugaberry further teaches [0020] research indicators such as quality and price which are inputted data within a plurality of databases.)
acquiring a data set, a research variable, and a research parameter corresponding to the research variable; (Sugaberry teaches [0020] variables such as items within a specified neighborhood.)
matching available flows containing the research indicator and the research parameter from a flow library; (Sugaberry teaches [0020] matching of reference data.)
selecting an exploration flow from the available flows according to an input instruction, and selecting an exploration data set from the data set; (Sugaberry teaches [0021] a database populated with measured properties of objects.)
calling up a program code corresponding to the exploration flow, and generating an output program code and an output program description of the exploration flow; (Sugaberry teaches [0158] output based upon data analysis.)
and executing the output program code of the exploration flow, exploring the exploration data set, and outputting an exploration result, wherein: the research indicator is a pre-stored research indicator selected by a user; 
the pre-stored research indicator is obtained with statistical methods; and the output program description is used to determine whether the output program code is generated according to the output program description (Sugaberry [0025])

As per Claim 2, Sugaberry teaches:
wherein the generating an output program code and an output program description of the exploration flow comprises: calling up a method or an image in the exploration flow through the program code corresponding to the exploration flow, calling up a program code corresponding to the method and a program code corresponding to the image, and generating an output program code and an output program description (Sugaberry [0020])

As per Claim 3, Sugaberry teaches:
selecting a specified research design from a design library according to the input information; and further matching an available flow containing the corresponding research design from the available flows containing the research indicator and the research parameter (Sugaberry [0075-0076])

As per Claim 4, Sugaberry teaches:
selecting one or more exploration flows and data sets from the selected exploration flows and data sets according to the input instruction as a comparison flow and a comparison data set; (Sugaberry teaches [0020] locating object properties, wherein location of object properties is data exploration.  Sugaberry further teaches [0020] 
calling up a program code corresponding to the comparison flow, and generating an output program code and an output program description of the comparison flow; (Sugaberry teaches [0158] output based upon data analysis.)
respectively merging the output program code of the exploration flow and the output program code of the comparison flow, the output program description of the exploration flow and the output program description of the comparison flow, and generating the entire output program codes and output program descriptions; executing the merged output program codes, and exploring the data set; and comparing the exploration result of the exploration flow with the exploration result of the comparison flow and outputting the comparison result (Sugaberry [0033])

As per Claim 5, Sugaberry teaches:
wherein the comparing the exploration result of the exploration flow with the exploration result of the comparison flow and outputting the comparison result comprise: acquiring the exploration result of each research indicator of the exploration flow; acquiring the exploration result of each research indicator of the comparison flow; comparing the exploration result of the exploration flow of each research indicator with the exploration result of the comparison flow; (Sugaberry [0020])
and displaying and outputting different exploration results in different formats (Sugaberry teaches [0158] output based upon data analysis.)

As per Claim 6, Sugaberry teaches:
wherein the acquiring a data set, a research variable, and a research parameter corresponding to the research variable comprises: acquiring a research variable and a data set inputted by the  user; acquiring a variable in a variable library corresponding to the research variable specified by the user; acquiring parameter information corresponding to the research variable specified by the user or the variable in the variable library corresponding to the research variable specified by the user; and determining the corresponding research parameter from a parameter library according to the parameter information (Sugaberry teaches [0020] variables such as items within a specified neighborhood.)

As per Claim 7, Sugaberry teaches:
wherein the acquiring a data set, a research variable, and a research parameter corresponding to the research variable comprises: acquiring a research variable and a data set inputted by the user; acquiring a variable in a variable library corresponding to the research variable specified by the user; acquiring parameter information corresponding to the research variable specified by the user or the variable in the variable library corresponding to the research variable specified by the user; and determining the corresponding research parameter from a parameter library according to the parameter information. (Sugaberry teaches [0020] variables such as items within a specified neighborhood.)


wherein the acquiring a data set, a research variable, and a research parameter corresponding to the research variable comprises: acquiring a research variable and a data set inputted by the user; acquiring a variable in a variable library corresponding to the research variable specified by the user; acquiring parameter information corresponding to the research variable specified by the user or the variable in the variable library corresponding to the research variable specified by the user; and determining the corresponding research parameter from a parameter library according to the parameter information (Sugaberry teaches [0020] variables such as items within a specified neighborhood.)

As per Claim 9, Sugaberry teaches:
wherein the acquiring a data set, a research variable, and a research parameter corresponding to the research variable comprises: acquiring a research variable and a data set inputted by the user; acquiring a variable in a variable library corresponding to the research variable specified by the user; acquiring parameter information corresponding to the research variable specified by the user or the variable in the variable library corresponding to the research variable specified by the user; and determining the corresponding research parameter from a parameter library according to the parameter information (Sugaberry teaches [0020] variables such as items within a specified neighborhood.)



wherein the acquiring a data set, a research variable, and a research parameter corresponding to the research variable comprises: acquiring a research variable and a data set inputted by the user; acquiring a variable in a variable library corresponding to the research variable specified by the user; acquiring parameter information corresponding to the research variable specified by the user or the variable in the variable library corresponding to the research variable specified by the user; and determining the corresponding research parameter from a parameter library according to the parameter information (Sugaberry teaches [0020] variables such as items within a specified neighborhood.)

In respect to Claim 11,  Sugaberry teaches:
a system for data exploration, comprising: a database for storing a preset indicator library, a parameter library and a flow library, the indicator library storing a plurality of different research indicators, the parameter library storing a plurality of different research parameters, and the flow library storing a plurality of research flows, and program codes corresponding to the research flows; (Sugaberry teaches [0020] locating object properties, wherein location of object properties is data exploration.  Sugaberry further teaches [0020] research indicators such as quality and price which are inputted data within a plurality of databases.)
a selection indicator for selecting a specified research indicator from the indicator library according to input information; 
a data acquirer for acquiring a data set, a research variable, and a research parameter corresponding to the research variable; (Sugaberry teaches [0020] variables such as items within a specified neighborhood.)
a flow matcher, for matching available flows containing the research indicator and the research parameter from the flow library; a flow selector for selecting an exploration flow from the available flows according to an input instruction, and selecting an exploration data set from the data set; (Sugaberry teaches [0020] matching of reference data.)
a program outputter for calling up a program code corresponding to the exploration flow, and generating an output program code and an output program description of the exploration flow; and an exploration outputter for executing the output program code of the exploration flow, exploring the exploration data set, and outputting an exploration result, wherein: the research indicator is a pre-stored research indicator selected by a user; (Sugaberry teaches [0021] a database populated with measured properties of objects.)
the pre-stored research indicator is obtained with statistical methods; (Sugaberry teaches [0023] indicators such as time data and transit routes which can be selected by a user.)
and the output program description is used to determine whether the output program code is generated according to the output program description (Sugaberry [0025])



a design selector for selecting a specified research design from the design library according to the input information, wherein: the database is further used for storing a preset variable library, the variable library storing a plurality of different research variables; correspondingly, the data acquirer is further used for acquiring a variable in the variable library corresponding to the research variable; the database is further used for storing a preset design library, the design library storing a plurality of different research designs; and the flow matching module is further used for further matching an available flow containing the corresponding research design from the available flows containing the research indicator and the research parameter (Sugaberry [0075-0076])

As per Claim 13, Sugaberry teaches:
the flow selection module is further used for selecting one or more exploration flows and data sets from the selected exploration flows and data sets according to the input instruction as a comparison flow and a comparison data set; the program output module is further used for: (a) calling up a program code corresponding to the comparison flow, and generating an output program code and an output program description of the comparison flow; and (b) respectively merging the output program code of the exploration flow and the output program code of the comparison flow, the output program description of the exploration flow and the output program description of the comparison flow, and generating the entire output program codes and output program descriptions; and the exploration output module is further used for: (a) executing the merged output program codes, and exploring the data set; and (b) comparing the exploration result of the exploration flow with the exploration result of the comparison flow and outputting the comparison result (Sugaberry [0020, 0033, 0075-0076])

As per Claim 14, Sugaberry teaches:
the flow selection module is further used for selecting one or more exploration flows and data sets from the selected exploration flows and data sets according to the input instruction as a comparison flow and a comparison data set; the program output module is further used for: (a) calling up a program code corresponding to the comparison flow, and generating an output program code and an output program description of the comparison flow; and (b) respectively merging the output program code of the exploration flow and the output program code of the comparison flow, the output program description of the exploration flow and the output program description of the comparison flow, and generating the entire output program codes and output program descriptions; and the exploration output module is further used for: (a) executing the merged output program codes, and exploring the data set; and (b) comparing the exploration result of the exploration flow with the exploration result of the comparison flow and outputting the comparison result (Sugaberry [0020, 0033, 0075-0076])

Claims 15-20 are the device claims corresponding to method claims 1-6 respectively, therefore are rejected for the same reasons noted previously.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                            September 30, 2021